Citation Nr: 0118522	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for carcinoma of the 
bladder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied service 
connection for carcinoma of the bladder.  In June 2001, the 
veteran was scheduled for a hearing before a member of the 
Board traveling to the RO, but he failed to report for the 
hearing.

In a February 2000 decision, the Board denied the veteran's 
claim for service connection for chronic conjunctivitis, 
keratitis, and corneal opacities as not well grounded.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim.  Under the circumstances, the 
veteran is entitled to have his claim for service connection 
for chronic conjunctivitis, keratitis, and corneal opacities 
readjudicated by the RO.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

Carcinoma of the bladder was not present in service or until 
the late 1990's, and it is not related to an incident of 
service, including exposure to a vesicant agent, or to a 
service-connected disability.


CONCLUSION OF LAW

Carcinoma of the bladder was not incurred in or aggravated by 
active service; carcinoma of the bladder may not be presumed 
to have been incurred in active service; carcinoma of the 
bladder is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.316 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1943 to April 
1946.

Service medical records do not show that the veteran had a 
malignant tumor.

Service department documents show that the veteran 
participated in chemical warfare tests conducted by the Naval 
Research Laboratory during World War II.  A review of the 
record shows that service connection is currently in effect 
for chronic laryngitis (rated 30 percent) and chronic dry 
eyes (rated 20 percent).  Service connection was granted for 
these conditions based on exposure to mustard gas in service.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions after separation 
from service.  The medical reports of his treatment and 
evaluations do not show the presence of carcinoma of the 
bladder until the late 1990's.  A VA medical report shows 
that the veteran underwent removal of ureteral stent in May 
1998.  The diagnosis was history of resected transitional 
cell carcinoma of the bladder with right ureteral stent.  The 
medical reports do not link the veteran's carcinoma of the 
bladder to an incident of service or to a service-connected 
disability.


B.  Legal Analysis

The VCAA, Pub. L. No. 106-475, redefined VA's duty to assist 
a veteran in the development of a claim.  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim for service connection for carcinoma of 
the bladder.  The Board notes the request from the 
representative for a VA medical examination of the veteran in 
order to determine the etiology of the carcinoma of the 
bladder, but medical evaluations of the veteran have been 
performed with regard to the claim and these medical reports 
do not link this condition to an incident of service or to a 
service-connected disability.  The VCAA requires a medical 
examination or opinion when "necessary to make a decision."  
Here, an examination or opinion is not necessary because no 
evidence in the record "indicates that the disability... may 
be associated with the claimant's active... service."  VCAA 
§ 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the veteran's claim, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The evidence in this case shows that the veteran was exposed 
to vesicant agents while in service and that service 
connection has been granted for eye conditions based on 
exposure to mustard gas in service.  Exposure to specified 
vesicant agents during active service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
service together with the subsequent 
development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen 
mustard during active service together 
with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316 (2000); Veterans Benefits 
Administration Circular 21-91-7, Revised 
September 17, 1992.

The service medical records do not show the presence of 
carcinoma of the bladder and the post-service medical records 
do not demonstrate the presence of this condition until the 
late 1990's.  The medical evidence does not link this 
condition to an incident of service, including exposure to a 
vesicant agent, or to a service-connected disability.  Under 
the circumstances, there is no basis under the above-noted 
legal and regulatory criteria for granting service connection 
for the veteran's carcinoma of the bladder that was first 
demonstrated long after his separation from service.

Statements from the veteran are to the effect that his 
carcinoma of the bladder is due to exposure to mustard gas in 
service, but his lay statements are insufficient to support a 
claim for service connection of a disability based on medical 
or scientific causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the claim for 
service connection for carcinoma of the bladder, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application with regard to these matters.  VCAA, Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as 
amended at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for carcinoma of the bladder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

